DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
This communication is in response to the amendment filed 6/21/22.  Claims 1-5, 9, 11, 12, 16, and 17 have been amended.  Claims 1-20 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. 
2019 Revised Patent Eligibility Guidance (PEG): Step 1:
Claims 1-10 are directed to a method (i.e., a process), claims 11-15 are directed to a computer program product comprising one or more computer readable storage devices (i.e., a machine), and claims 16-20 are directed to a system (i.e., a machine). Accordingly, claims 1-20 are all within at least one of the four statutory categories.
2019 PEG: Step 2A - Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) certain methods of organizing human activity, b) mental processes, and/or c) mathematical concepts.
Representative independent claim 1 includes limitations that recite at least one abstract idea.  Specifically, independent claim 1 recites:
1. A method comprising: 
receiving, by one or more computer processors, data, from one or more sensors, wherein the received data includes data associated with a food item viewed by a first user, data associated with the first user, and data associated with an environment of the first user, wherein the data associated with the food item is received from a scanned OR code and includes a frequency of food consumption within a threshold duration of time;
determining, by the one or more computer processors, a first health condition of the first user; 
predicting, by the one or more computer processors, a first food intolerance reaction of the first user to the food item viewed by the first user based on the received data and the determined first health condition;
determining, by the one or more computer processors, a first action recommendation for the first user corresponding to the predicted first food intolerance reaction; and 
presenting, by the one or more computer processors, the first action recommendation to the first user.
The Examiner submits that the foregoing underlined limitations constitute “a mental process” because receiving data, determining a health condition, predicting a reaction based on the received data and the health condition, and determining/presenting a recommendation amount to observations/evaluations/judgments/analyses that can, at the currently claimed high level of generality, be practically performed in the human mind or with pen and paper.  
Accordingly, the claim recites at least one abstract idea.
2019 PEG: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  
The limitations of independent claims 1, 11, and 16, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting one or more computer processors, one or more sensors, a computer program product, and one or more computer readable storage devices with program instructions used to perform the limitations, nothing in the claim elements precludes the steps from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the one or more computer processors, computer program product, and one or more computer readable storage devices with program instructions are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of receiving data, determining data, analyzing data, and presenting data) such that it amounts no more than mere instructions to apply the exception using generic computer components. The claims also recite the additional limitations of “one or more sensors” that provide data and that data “is received from a scanned QR code.” Such steps would be routinely used by those of ordinary skill in the art and are well-understood, routine and conventional activities specified at a high level of generality. It is mere data gathering in conjunction with the abstract idea and therefore adds insignificant extrasolution activity to the judicial exception. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (see 2019 PEG and MPEP § 2106.05). Their collective functions merely provide conventional computer implementation. 
Claims 2-10, 12-15, and 17-20 are ultimately dependent from Claim(s) 1, 11, and 16 and include all the limitations of Claim(s) 1, 11, and 16. Therefore, claim(s) 2-10, 12-15, and 17-20 recite the same abstract idea. Claims 2-10, 12-15, and 17-20 describe further limitations regarding receiving data, analyzing data, generating data, storing data, and displaying data. These are all just further describing the abstract idea recited in claims 1, 11, and 16, without adding significantly more.  
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for reasons the same as those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
Regarding the additional limitations directed to receiving, by one or more computer processors, data from one or more sensors, all of which the Examiner submits merely add insignificant extra-solution activity to the abstract idea or are claimed in a merely generic manner (e.g., at a high level of generality), the Examiner further submits that such steps are not unconventional as they merely consist of receiving and transmitting data over a network.  See MPEP 2106.05(d)(II).  
The dependent claims do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the dependent claims do not integrate the at least one abstract idea into a practical application.  
Therefore, claims 1-20 are ineligible under 35 USC §101.

Claim Objections
Claim 2 is objected to because of the following informalities:  change “the by...” to “by the…”  at lines 4 & 9. Appropriate correction is required.
Claims 1, 11, and 16 are objected to because of the following informalities:  change “QR” to “quick response (QR)”.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The newly added recitation of "wherein the data associated with the food item is received from a scanned OR code and includes a frequency of food consumption within a threshold duration of time" within claims 1, 11, and 16 appears to constitute new matter. Examiner does not see support for frequency of food consumption within a threshold duration of time being received from a scanned QR code.
In particular, Applicant does not point to, nor was the Examiner able to find support for this newly added language within the specification as originally filed.  As such, Applicant is respectfully requested to clarify the above issues and to specifically point out support for the newly added limitations in the originally filed specification and claims. 
Applicant is required to cancel the new matter in the reply to this Office Action.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8, 10-13, 15-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hadad et al. (US 2019/0290172 A1) in view of Cho et al. (US 2018/0018443 A1).
(A) Referring to claim 1, Hadad discloses a method comprising (abstract of Hadad): 
receiving, by one or more computer processors, data, wherein the received data includes data associated with a food item viewed by a first user, data associated with the first user, and data associated with an environment of the first user (para. 166, 191 and 227 of Hadad; The food analysis system 210 that is connected to the mobile device can automatically receive the picture of the food item, the image is automatically aggregated in the database(s) 240 with a timestamp and geolocation. The stored data of the image can be used for analyses by the food analysis system 210 and the insights and recommendation engine 230. The analyses can include studying how body metrics (e.g., blood glucose level, sleep time, steps, etc.) of the user can be affected by at least one food or beverage in the image.); 
determining, by the one or more computer processors, a first health condition of the first user (para. 242 & 245 of Hadad; The insights and recommendation engine 230 can be useful for individuals with type 1 diabetes or type 2 diabetes. The insights and recommendation engine 230 can use one or more biomathematical models described in the present disclosure to predict a user's general biomarkers. In an example, the insights and recommendation engine 230 can predict a user's glucose metabolism.);
predicting, by the one or more computer processors, a first food intolerance reaction of the first user to the food item viewed by the first user based on the received data and the determined first health condition (para. 90, 227, 245, 233, 236, and 237 of Hadad; The insights and recommendation engine 230 can determine various effects of food consumption on the user's body by applying at least one predictive model to a plurality of data sets. The plurality of data sets can include foods consumed by the user and physiological inputs associated with the user. The insights and recommendation engine 230 can use data collected and analyzed by the food analysis system 210 and the device/data hub 220 to generate at least one decision tree learning algorithm. At least one decision tree learning algorithm can be used to predict how foods previously consumed by a user may affect personalized biomarkers of the user (e.g. glucose level).); 
determining, by the one or more computer processors, a first action recommendation for the first user corresponding to the predicted first food intolerance reaction (para. 237 and 238 of Hadad; The insights and recommendation engine 230 can generate and use one or more digital signatures of a user to provide one or more recommendations to the user. One or more recommendations can be related to food, health, or wellness. In some examples, the insights and recommendation engine 230 can suggest meal plan recommendations that are tailored to an individual's body and its responses. The recommendations can include which specific foods to consume, where to find the specific foods (e.g. name and location of a restaurant), basic ingredients for the specific foods, how to prepare the specific foods (e.g., methods of cooking), when to consume the specific foods (e.g., between 4:30-5:30 P.M.), how much to consume, which activities or steps to take (or avoid) after consumption of the specific foods, etc.); and 
presenting, by the one or more computer processors, the first action recommendation to the first user (para. 239 of Hadad; The insights and recommendation engine 230 can send one or more personalized messages to a user while the user is using the GUI-based software interface. Additionally, one or more personalized messages can be pop-up messages, voice messages, and e-mails to the user device while the user is not using the GUI-based software interface.).  
Hadad does not disclose receiving data from one or more sensors, wherein the received data includes data associated with a food item viewed by a first user, wherein the data associated with the food item is received from a scanned OR code and includes a frequency of food consumption within a threshold duration of time.
Cho discloses receiving data from one or more sensors, wherein the received data includes data associated with a food item viewed by a first user, wherein the data associated with the food item is received from a scanned OR code and includes a frequency of food consumption within a threshold duration of time (para. 103-108, 114, & 129 of Cho; The electronic device 400 may also may scan and recognize a quick response (QR) code or barcode printed on the food packaging to acquire the dietary information based on the recognized QR code or barcode. The dietary information mapper/calculator 455 may categorize the food items input by the user through at least one of the display 410 and the input unit 420 and acquired through at least one of the camera module 422, the audio module 424, the sensor module 426, and the radio communication module 430 into food categories referring to dietary record data of the user analyzed by the dietary record analyzer 451 and calculate food intake frequency and intake amount per food category during a predetermined period.).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned features of Cho within Hadad.  The motivation for doing so would have been to acquire dietary information and provide health-related information analysis (para. 104 and abstract of Cho).
(B) Referring to claim 2, Hadad discloses wherein predicting the food intolerance reaction of the first user to the food item viewed by the first user based on the received data and the determined first health condition further comprises (para. 227, 245, 90, 233 and 236 of Hadad): 
receiving, by the one or more computer processors, data associated with two or more users, wherein the received data associated with the two or more users includes data associated with a food item viewed by the two or more users; data associated with the two or more users, data associated with an environment of the two or more users, and data associated with one or more activities of the two or more users (para. 191, 227, 223, 225, 210 of Hadad);  
P201903731US01Page 27 of 36determining, by the one or more computer processors, a health condition of each of the two or more users (para. 274, 275, and 245 of Hadad); 
determining, by the one or more computer processors, one or more action recommendations for the two or more users corresponding to a second predicted food intolerance reaction (para. 237, 238, and 242 of Hadad); 
receiving, by the one or more computer processors, one or more actions of the two or more users (para. 242-244 of Hadad);
receiving, by the one or more computer processors, one or more health conditions of the two or more users resulting from the one or more actions of the two or more users (para. 242-244, 223, and 225 of Hadad); 
relating, by the one or more computer processors, the one or more health conditions of the two or more users resulting from the one or more actions of the two or more users with the received data of the two or more users and the received one or more actions of the two or more users (para. 238-243 of Hadad); and 
generating, by the one or more computer processors, a reinforcement learning food intolerance model for recommending one or more actions associated with food intolerance (para. 244, 245, 237, and 238 of Hadad).  
(C) Referring to claim 3, Hadad discloses further comprising, determining, by the one or more computer processors, an accuracy of the one or more action recommendations, wherein the accuracy is a number of actions that would have produced desirable results divided by a total number of determined one or more action recommendations (para. 148, 161, and 194 of Hadad).  
(D) Referring to claim 4, Hadad discloses further comprising: receiving, by the one or more computer processors, a first action by the first user in response to the first action recommendation;  P201903731US01Page 28 of 36receiving, by the one or more computer processors, a result of the first action associated with a second health condition of the first user; storing, by the one or more computer processors, the first action and the result of the first action with the received data, the second health condition of the first user, and the first action recommendation; and feeding, by the one or more computer processors, the first action and the result of the first action with the received data, the second health condition of the first user, and the first action recommendation into the reinforcement learning food intolerance model (para. 227-229, 234, 238, and 273 of Hadad).  
(E) Referring to claim 5, Hadad discloses wherein the data associated with the food item viewed by the first user is selected from the group consisting of: a type of food, a quantity of food, an ingredient of the food, a property of the food, a frequency of consumption of the food, a quality of the food, a certification associated with the food, a time of food consumption, and a sequence of food consumption (para. 93-97 of Hadad).  
(F) Referring to claim 6, Hadad discloses wherein the data associated with the first user is selected from the group consisting of: physical data of the first user, an age of the first user, a height of the first user, a weight of the first user, a medical history of the first user, a food intolerance of the first user, a food allergy of the first user, and a dietary restriction of the first user (para. 225 & 233 of Hadad).  
(G) Referring to claim 7, Hadad discloses wherein the data associated with the environment of the first user is selected from the group consisting of: a weather condition, a temperature, a wind speed, a presence of precipitation, a type of precipitation, a sky condition, and a current location (para. 227 of Hadad).  
(H) Referring to claim 8, Hadad discloses wherein the first health condition of the first user is selected from the group consisting of: biometric data, a blood pressure, a heart rate, a respiratory rate, a quantity of calories burned, a quantity of calories consumed, a pulse, an oxygen level, a blood oxygen level, a glucose level, a blood pH level, a salinity of user perspiration, a skin temperature, a galvanic skin response, electrocardiography data, a body temperature, eye tracking data, and mobility data (para. 225 & 227 of Hadad).  
(I) Referring to claim 10, Hadad discloses wherein the received data includes data associated with one or more activities of the first user (para. 225 of Hadad).
(J) Claim 11 differs from claim 1 by reciting “A computer program product comprising: one or more computer readable storage devices and program instructions stored on the one or more computer readable storage devices, the stored program instructions comprising: program instructions…” (para. 7, 355, 356, and 363 of Hadad) and Claim 16 differs from claim 1 by reciting “A computer system comprising: one or more computer processors; one or more computer readable storage devices;  P201903731US01Page 32 of 36program instructions stored on the one or more computer readable storage devices for execution by at least one of the one or more computer processors, the stored program instructions comprising: program instructions to….” (para. 7, 355, 356, and 363 of Hadad).
	The remainder of claims 11 and 16 repeat substantially the same limitations as claim 1, and are therefore rejected for the same reasons given above. 
(K) Claims 12, 13, 15, 17, 18, and 20 repeat substantially the same limitations as claims 2, 4, and 10, and are therefore rejected for the same reasons given above.

Claims 9, 14, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hadad et al. (US 2019/0290172 A1) in view of Cho et al. (US 2018/0018443 A1), and further in view of Geisner et al. (US 2013/0085345 A1).
(A) Referring to claim 9, Hadad and Cho do not disclose wherein presenting the first action recommendation to the first user further comprises displaying, by the one or more computer processors, the first action recommendation in a field of view of the first user in an augmented reality device.  
	Geisner discloses wherein presenting the first action recommendation to the first user further comprises displaying, by the one or more computer processors, the first action recommendation in a field of view of the first user in an augmented reality device (para. 209-211 of Geisner).  
	Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned features of Geisner within Hadad and Cho.  The motivation for doing so would have been to allow the user to quickly evaluate the food items and choose the best option, and/or to avoid an undesirable or harmful item (para. 210 of Geisner).
(B) Claims 14 and 19 repeat substantially the same limitations as claim 9, and are therefore rejected for the same reasons given above.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 11, and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's additional arguments filed 6/21/22 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed hereinbelow in the order in which they appear in the response filed 6/21/22.
(1) Applicant argues that claims 1, 11 and 16, as amended, recite patentable subject matter under 35 U.S.C. § 101, and thus Applicant respectfully asserts that claims 1, 11 and 16 amount to significantly more than the judicial exception, and Applicant respectfully requests withdrawal of this rejection.
(A) As per the first argument, see 101 rejection above. Examiner respectfully submits that “improve predictions of a food intolerance reactions, and, in turn, associated recommendations” is not a technical problem. Regarding the additional limitations of “one or more sensors” that provide data and that data “is received from a scanned QR code.” Such steps would be routinely used by those of ordinary skill in the art and are well-understood, routine and conventional activities specified at a high level of generality. It is mere data gathering in conjunction with the abstract idea and therefore adds insignificant extrasolution activity to the judicial exception.
Applicant is reminded of limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include:
i. Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 573 U.S. at 225-26, 110 USPQ2d at 1984 (see MPEP § 2106.05(f));
ii. Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 573 U.S. at 225, 110 USPQ2d at 1984 (see MPEP § 2106.05(d)); 
iii. Adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea such as a step of obtaining information about credit card transactions so that the information can be analyzed by an abstract mental process, as discussed in CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (see MPEP § 2106.05(g)); or
iv. Generally linking the use of the judicial exception to a particular technological environment or field of use, e.g., a claim describing how the abstract idea of hedging could be used in the commodities and energy markets, as discussed in Bilski v. Kappos, 561 U.S. 593, 595, 95 USPQ2d 1001, 1010 (2010) or a claim limiting the use of a mathematical formula to the petrochemical and oil-refining fields, as discussed in Parker v. Flook, 437 U.S. 584, 588-90, 198 USPQ 193, 197-98 (1978) (MPEP § 2106.05(h)).

In addition, the computer components (one or more computer processors, one or more sensors, a computer program product, and one or more computer readable storage devices) are recited at a high level of generality and perform the basic functions of a computer (in this case, receiving data, determining data, analyzing data, and presenting data) that would be needed to apply the abstract idea via computer. Merely using generic computer components to perform the above identified basic computer functions to practice or apply the judicial exception does not constitute a meaningful limitation that would amount to significantly more than the judicial exception, even though such operations could be performed faster than without a computer.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENA NAJARIAN whose telephone number is (571)272-7072. The examiner can normally be reached Monday - Friday 9:30 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LENA NAJARIAN/Primary Examiner, Art Unit 3686